—Order, Supreme Court, New York County (Walter B. Tolub, J.), entered on or about November 19, 1993, which, inter alia, granted the motion of defendant Swiss Reassurance Company and the cross motion of defendant Olympia and York Properties for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Plaintiff failed to offer proof sufficient to rebut defendants’ showing that because of the absence of past criminal acts, the attack on plaintiff on the 16th floor of the premises was not foreseeable (Grignoli v New York City Hous. Auth., 196 AD2d 525). Concur—Murphy, P. J., Sullivan, Rosenberger and Asch, JJ.